DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6, as to the point that the applied prior art Ogata fails to teach the claimed abrasive and the layered compound, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4,7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,952,240).
Smith teaches a polishing composition comprising an abrasive of aluminum oxide (alumina) with a particle size in the range of 0.1-1.0 microns, organo-treated bentonite and a dispersion medium (see the abstract; col.1, lines 29-40; and lines 65-col.2, line 10); and aforesaid bentonite reads on the claimed layered compound having a two-dimensional sheet structure because by definition, bentonite is a clay mineral particle with two silica tetrahedral sheets and one aluminium octahedral sheet (source: Google). 
Examiner pointed out that the aforesaid abrasive particle’s size of 0.1 to 1.0 micron overlaps the claimed rang of 3.0 micrometer                        
                            (
                            µ
                            m
                            )
                        
                     or less and overlapping ranges are prima-facie obvious, MPEP 2144.05.
Examiner noted that applicants are using the similar layered silicate compound, such as at least bentonite, mica, etc. listed in the instant specification ([0024]); and therefore, Smith disclose that the polishing composition includes a layered compound having a two-dimensional sheet structure.
It is noted that Smith does not teach or suggests that the polishing composition contain a ceria abrasive and therefore, Smith’s polishing composition does not comprise a ceria abrasive.
With regards to claim 3, Smith teaches above that alumina abrasive has a particle size in the range of 0.1-1.0 microns (col.1, lines 29-31) and such overlaps the claimed range of 1.8 micrometer or less and overlapping ranges are prima-facie obvious, MPEP 2144.05.
	With regards to claim 4, examiner states that an intended use of the composition is not given a patentable weight because Smith’s composition have all the required components and expected that such composition is capable of polishing a compound semiconductor substrate.
With regards to claims 11-14, Smith discloses that 30% to 60% by weight of 19 grit aluminum oxide; 15% to 30% water; and up to 3% by weight of organo-treated bentonite (col.1, lines 35-40); and also disclose 15 wt% of abrasive and 1.5 wt% of bentonite (see the example 2 in col.3); and the particle size of the alumina particle is in the range of 0.1 to 1.0 microns (micrometers) (see also claim 1); and aforesaid teaching overlaps the claimed range and overlapping ranges are prima-facie obvious.

Claim(s) 6, 8-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,952,240 as applied to claim 1 above, and further in view of Brusic et al (US 9,343,330).
With regards to claims 6,8-9,15, Smith discloses above but fails to teach the polishing composition further comprises an oxidizing agent (as to claims 9,15) and an acid or base or salt thereof (as to claims 8).
However, in the same field of endeavor, Brusic et al disclose that an improved polishing composition for efficiently polishing a metal substrate such as aluminum (col.1, lines 59-col.2, line 2) and the composition comprises an abrasive, an oxidizing agent selected form peroxides, persulfates, ferric salts, and combinations thereof, and an organic carboxylic acid, and (e) water (col.2, lines 29-35; col.4, lines 7-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Brusic et al’s teaching of introducing oxidizing agent and acid into Smith’s teaching for efficiently polishing the metal (aluminum) substrate, and specifically reducing the over polishing of the aluminum as taught by Brusic et al (col.7, lines 	21-52).
Additionally, it would have been simple substitution of known materials for predictable result.
With regards to claims 10 and 16, Brusic et al disclose that polishing composition can comprise any suitable amount of oxidizing agent. Generally, the polishing composition comprises about 0.01 wt. % or more (e.g., about 0.1 wt. % or more) of oxidizing agent. Typically, the polishing composition comprises about 10 wt. % or less (e.g., about 5 wt. % or less) of oxidizing agent (col.4, lines 22-27).
With regards to claims 17-20, similar analysis applies as for the claims 11-14 above.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Conrad et al (US 6,551,974) disclose a polishing composition comprises abrasive particles include aluminum silicates, diatomaceouis earth, silicates, kaolin clay, attapulgite clay, and other clay bond cleaners, microcrystalline silica, silicon dioxide, polyamide powders, alumina hydrate, amorphous silica and the like, or other materials to provide abrasive material for polishing surfaces; and a thickening agent may comprises talc, clays (kaolin, attapulgite bentonite) and mica (col.5, lines 1-17; and col.7, lines 15-40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713